UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-3722 ATLANTIC AMERICAN CORPORATION (Exact name of registrant as specified in its charter) Georgia 58-1027114 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4370 Peachtree Road, N.E., Atlanta, Georgia (Zip Code) (Address of principal executive offices) (404) 266-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No þ The total number of shares of the registrant's Common Stock, $1 par value, outstanding on May 6, 2011, was 22,237,125. ATLANTIC AMERICAN CORPORATION TABLE OF CONTENTS Part I.Financial Information Page No. Item 1. Financial Statements: Consolidated Balance Sheets - March 31, 2011 and December 31, 2010 2 Consolidated Statements of Operations -Three months ended March 31, 2011 and 2010 3 Consolidated Statements of Shareholders’ Equity -Three months ended March 31, 2011 and 2010 4 Consolidated Statements of Cash Flows -Three months ended March 31, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 24 Signatures 25 Table Of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements ATLANTIC AMERICAN CORPORATION CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except par value) ASSETS Unaudited March 31, December 31, Cash and cash equivalents $ $ Investments: Fixed maturities (cost: $191,114and $171,882) Common and non-redeemable preferred stocks (cost: $9,979 and $9,979) Other invested assets (cost: $952 and $980) Policy and student loans Real estate 38 38 Investment in unconsolidated trusts Total investments Receivables: Reinsurance Investment sales pending settlement 7 Insurance premiums and other (net of allowance for doubtful accounts: $454 and$442) Deferred income taxes, net Deferred acquisition costs Other assets Goodwill Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Insurance reserves and policyholder funds: Future policy benefits $ $ Unearned premiums Losses and claims Other policy liabilities Total policy liabilities Accounts payable and accrued expenses Junior subordinated debenture obligations Total liabilities Commitments and contingencies (Note 9) Shareholders’ equity: Preferred stock, $1 par, 4,000,000 shares authorized; Series D preferred, 70,000 shares issued and outstanding; $7,000 redemption value 70 70 Common stock, $1 par, 50,000,000 shares authorized; shares issued: 22,373,900; shares outstanding: 22,253,045 and 22,257,035 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost: 120,855 and 116,865 shares ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 2 - Table Of Contents ATLANTIC AMERICAN CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; Dollars in thousands, except per share data) Three Months Ended March 31, Revenue: Insurance premiums $ $ Investment income Realized investment gains, net 1 - Other income 63 48 Total revenue Benefits and expenses: Insurance benefits and losses incurred Commissions and underwriting expenses Interest expense Other Total benefits and expenses Income before income taxes Income tax expense Net income Preferred stock dividends ) ) Net income applicable to common stock $ $ Net income per common share (basic and diluted) $ $ The accompanying notes are an integral part of these consolidated financial statements. - 3 - Table Of Contents ATLANTIC AMERICAN CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited; Dollars in thousands) Three Months Ended March 31, 2011 Preferred Stock Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total Balance, December 31, 2010 $ 70 $ ) $ ) $ Comprehensive loss: Net income - Increase in unrealized investment losses - ) - ) Fair value adjustment to derivative financial instrument - Deferred income tax attributableto other comprehensive loss - Total comprehensive loss ) Dividends declared on common stock - - - ) - - ) Dividends accrued on preferred stock - - - ) - - ) Purchase of shares for treasury - (9
